Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Objection	
Applicant’s amendment to Objections (claims 1-16) have been overcome.
Response to Rejections-35 USC §112
With regard to the rejections, claims 7-9 have been overcome the rejections, the examiner notes with ‘thanks’ the Applicant’s amendments of claims 7-10, but is obliged to point out that claim 10 appears not clear, (please see below in ¶0004 below).
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “combined heights”, as recited in claim 10, is unclear with regard to how the heights are to be combined. In particular, it is unclear why the ‘combined heights’ is not simply the “height between” used elsewhere.
Allowable Subject Matter
Claims 1-6, and 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  see ¶0002-¶0003 as indicated above.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816